Citation Nr: 0815865	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  99-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), to include 
depression, for the period from January 14, 1992 through 
August 22, 2000.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, to include depression, for the period from 
August 23, 2000.

3.  Entitlement to an effective date prior to August 23, 2000 
for the assignment of a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Procedurally, the RO received the veteran's claim for service 
connection for PTSD on January 14, 1992, and that was the 
date as of which service connection was awarded and a 30 
percent rating was assigned.  After the veteran perfected his 
appeal, subsequent RO decisions resulted in disability 
ratings of 50 percent from January 14, 1992 through August 
22, 2000, and of 70 percent from August 23, 2000.  Since the 
veteran perfected his appeal from the initial assignment of a 
disability rating for his PTSD, the Board will address 
whether he was entitled to a disability rating higher than 50 
percent at any time during the period from January 14, 1992, 
through August 22, 2000 and whether he is entitled to a 
disability rating higher than 70 percent from August 23, 
2000.  Therefore, the issues on appeal have been rephrased as 
shown above.

In January 2004, the RO granted the veteran a total 
disability rating based on individual unemployability, 
effective August 23, 2000.  The veteran subsequently filed a 
Notice of Disagreement with the effective date of the TDIU 
and timely perfected his appeal in January 2005.

In April 2005, the veteran provided testimony at a Decision 
Review Officer (DRO) hearing regarding his claim for an 
effective date earlier than August 23, 2000 for the 
assignment of a TDIU.  A transcript of that hearing has been 
associated with the claims folder.

In May 2006, the Board remanded the appeal for further 
development.  After completing the development to the extent 
possible, the appeal was returned to the Board for further 
appellate consideration.

Subsequent to the August 2007 supplemental statement of the 
case, new evidence was associated with the claims file.  In 
this regard, the veteran's spouse submitted a statement, 
dated in September 2005.  The agency of original jurisdiction 
(AOJ) has not considered such evidence in compliance with 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
also notes the record does not include a statement waiving 
initial consideration of this evidence by the AOJ.  However, 
after a review of the statement, the Board finds that it is 
essentially cumulative and redundant of the evidence of 
record that was previously considered.  As such, the Board 
finds the September 2005 statement is not "pertinent" to 
the issues on appeal.  See 38 C.F.R. § 20.1304(c) (2007).  
Therefore, the Board finds the veteran will not be prejudiced 
by a decision on the merits.


FINDINGS OF FACT

1.  Prior to August 23, 2000, the competent clinical evidence 
demonstrates the PTSD was productive of no more than 
considerable impairment in ability to obtain or retain 
employment or occupational and social impairment with reduced 
reliability and productivity in most areas, to include 
judgment, thinking or mood.

2.  From August 23, 2000, the competent clinical evidence of 
record does not demonstrate that manifestations of the 
service-connected PTSD are approximated by total occupational 
and social impairment or virtual isolation, repudiation of 
reality, or demonstrably being unable to obtain or retain 
employment.

3.  The record does not reflect that VA received a formal or 
an informal claim of entitlement to TDIU prior to August 23, 
2000. 

4.  The evidence does not demonstrate that it was factually 
ascertainable that the veteran was individually unemployable 
as a result of service-connected disability prior to the 
assigned effective date of August 23, 2000.


CONCLUSIONS OF LAW

1.  Prior to August 23, 2000, the criteria for entitlement to 
an initial evaluation in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.3. 4.7, 4.10, 4.130, Diagnostic 
Code (DC) 9411 (as in effect from Nov. 7, 1996); 38 C.F.R. 
§ 4.132, DC 9411 (as in effect prior to Nov. 7, 1996).  

2.  From August 23, 2000, the criteria for entitlement to an 
initial evaluation in excess of 70 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3. 4.7, 4.10, 4.130, DC 9411 (as in effect 
from Nov. 7, 1996); 38 C.F.R. § 4.132, DC 9411 (as in effect 
prior to Nov. 7, 1996).     

3.  The criteria for an effective date prior to August 23, 
2000 for an award of a total rating based on individual 
unemployability due to service-connected disability, have not 
been met.   38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(2) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.


In this case, the veteran is appealing the initial rating 
assignment as to his PTSD, to include depression, and TDIU 
effective date.  In this regard, because the May 1999 rating 
decision granted the veteran's claim of entitlement to 
service connection for PTSD, the only service-connected 
disability, such claim is now substantiated.  His filing of a 
notice of disagreement as to the May 1999 determination does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the TDIU 
effective date, and the initial rating assignment, triggers 
VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The August 1999 and November 2004 statements of the case, and 
the August 2003 supplemental statement of the case, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant DC for rating PTSD 
(38 C.F.R. § 4.130, DC 9411 (2007); 38 C.F.R. § 4.132, 
DC 9411 (as in effect prior to Nov. 7, 1996)), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  He was also apprised of 
the applicable TDIU effective date regulations.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the 
RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.

Duty to assist

The claims file contains reports of post-service private and 
VA treatment and examination, and the veteran's and lay 
statements in support of his claims, to include testimony at 
a local RO hearing.  The Board concludes that there has been 
no identification in such statements of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.


The Board notes that the record reflects that the veteran has 
been in receipt of Social Security Administration (SSA) 
disability benefits since 1996.  The record further reflects 
that the award of such benefits was based on a combination of 
physical and mental impairments.  See private medical record 
from K.B., Ph.D., dated in August 2000.  The Board also notes 
that the clinical records in support of the SSA decision are 
not of record.  See SSA response, dated in August 2003 
(indicating that after and exhaustive and comprehensive 
search, the veteran's folder was not located).  In this case, 
the Board finds that the veteran has not been prejudiced by 
the unavailability of the SSA records because the claims 
folder contains multiple VA psychiatric treatment records, 
which the Board finds are sufficient to establish the 
veteran's disability picture.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The veteran asserts that throughout the appeal period he 
warrants a disability rating higher than 50 and 70 percent 
for his service-connected PTSD, to include depression.  The 
record reflects that veteran's only service-connected 
disability is PTSD, to include depression.

The Board notes that the applicable rating criteria for PTSD 
were amended, effective November 7, 1996.  61 Fed. 
Reg. 52,695-52,702 (October 8, 1996).  Pursuant to VAOPGCPREC 
7-2003 (Nov. 19, 2003), where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  Therefore, the 
Board must evaluate the veteran's claim under both the former 
criteria in the VA schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  The Board will lay out the former criteria 
and the amended criteria, in pertinent part, for the benefit 
of comparing the criteria.

A 50 percent rating is warranted when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted when 
the attitudes of all contacts, except the most intimate, are 
so adversely affected as to result in virtual isolation in 
the community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed though or behavioral process associated 
with almost daily activities such a fantasy, confusion, 
panic, and explosions of aggressive energy result in a 
profound retreat from mature behavior; or the veteran is 
demonstrably unable to obtain or retain employment.  The 
Court has held that the old criteria, 38 C.F.R. § 4.132, DC 
9411, provide three independent bases for granting a 100 
percent rating and therefore, such a rating may be granted if 
the veteran is demonstrably unable to obtain or retain 
employment.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
(cited in Richard v. Brown, 9 Vet. App. 266, 268 (1996)).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(2007).  The revised rating criteria address PTSD, as well as 
other mental disorders.  Under DC 9411, a 50 percent rating 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
the evidence shows occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); an inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted where the evidence shows total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2007).

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the AMERICAN 
PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV).  Id.

GAF (Global Assessment of Functioning) scores ranging between 
61 and 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

I.  Increased rating

Evaluation in excess of 50 percent for PTSD, to include 
depression, for the period from January 14, 1992 through 
August 22, 2000

Initially, the Board notes that the veteran's claims file 
contains numerous mental health treatment records and 
multiple VA and private psychiatric examinations conducted 
during the appeal period.  These records show GAF scores 
ranging from 38 to 60.  The GAF score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994).  Although the GAF score does not fit neatly into the 
rating criteria, it is evidence, which the Court has noted 
the importance of in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The Board has given consideration to the various GAF scores 
assigned to the veteran.  However, the range of these scores 
represents everything from behavior with major impairment in 
areas such as work or school, family relations, judgment, 
thinking or mood to some moderate symptoms such as occasional 
panic attacks.  Given that the rating period for 
consideration encompasses almost 20 years, some variation 
could be expected.  However, in this case, some of the scores 
assigned by various examiners are vastly different during 
periods of time in close proximity.  For example, a July 2003 
VA examiner assigned the veteran a GAF score of 38 in July 
2003 and the veteran was assigned a GAF score of 50 after a 
September 2003 VA mental status examination.  Given the 
variation in the reported GAF scores and the long rating 
period on appeal, the Board has given more probative weight 
to the specifically reported symptoms and levels of 
functioning as the Board finds these medical records have 
remained more consistent and provide a better picture of the 
veteran's PTSD disability and its clinical manifestations.

After a review of the evidence prior to November 7, 1996, the 
Board finds that the evidence of record does not show that 
the next-higher 70 percent rating for PTSD is warranted.  The 
Board again notes that a 70 percent disability rating 
contemplated that the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and that the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, DC 9411 (as in effect prior to Nov. 7, 1996).  Note 
(1) of that code explained that social impairment per se will 
not be used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all of the findings.  See id., Note 
(1).  

While difficulty in establishing and maintaining effective 
work and social relationships is certainly shown, the 
veteran's reported symptoms do not cause a severely impaired 
ability to maintain effective or favorable relationships with 
people or to obtain or retain employment, as opposed to 
considerable impairment in these pursuits.  The Board 
acknowledges that the record reflects veteran had feelings of 
isolation and has had difficulty being around people.  See 
August and June 1992 VA psychiatric treatment records.  
However, the record also reflects that the veteran benefited 
from medications (calmer and improved sleep).  See August 
1996 VA psychiatric treatment record.  A private January 1997 
medical source statement reflects no more than considerable 
impairment with relationships.  

The Board notes that the veteran has not worked since 
approximately 1995, but the evidence of record simply does 
not show that this is a result of his PTSD and depression.  
In this regard, the record reflects that the veteran was 
dealing with increased physical pain as a result of a motor 
vehicle accident in 1994.  See January, April, and June 1995 
VA psychiatric treatment records; see also March 1997 VA 
mental health clinic (MHC) record (providing an impression 
that the veteran has had some concurrent difficulties with 
mood, at least some of which is likely related to his 
physical limitations and chronic pain).  A report of a VA 
examination conducted in April 1997 shows that the veteran 
complained of not being able to work around people, memory 
lapses, recurring nightmares, irritability, and hyperstartle 
response.  Mental status examination (MSE) at that time 
revealed psychoneurotic symptoms that were more nearly 
approximated by considerable impairment.  In this regard, the 
April 1997 VA examiner noted that he veteran's flow of 
thought was logical and goal directed, his memory was intact, 
and his insight and judgment were fair without any symptoms 
of major depression or obsessive or ritualistic behavior.  
The Axis I diagnoses were PTSD and panic disorder with a GAF 
score of 55.  Based on the above, the Board finds that severe 
impairment simply is not shown.  

The Board notes that as November 7, 1996 the new criteria for 
PTSD are for application.  The Board will now consider 
whether either the new or old criteria for PTSD, whichever is 
more favorable, can afford the veteran a higher evaluation 
when viewed in light of the evidence of record.  

The evidence did not reveal a neglect of personal hygiene or 
appearance.  Indeed, the veteran was noted as being 
appropriately dressed.  See November 1999 and February 2000 
VA MHC records.  Additionally, the veteran's speech was not 
intermittently illogical, obscure, or irrelevant.  Upon VA 
examination on November 12, 1997, the veteran's speech was 
soft and monotone, but fluent.  It was further noted that the 
veteran's thought flow, although centered on his problems, 
was organized.  The veteran was oriented to day of the week, 
season, and year, but not to the date.  A June 2000 VA MHC 
note indicated that the veteran looked better in mood an 
appearance and that the medication he was taking helped to 
make the pain more tolerable and benefited his mood, which is 
more stable.  The veteran reported less temper flares and 
felt more in control.  It was noted that the veteran was 
stable at this time with medications.

The Board acknowledges the veteran's subjective complaints at 
the November 1997 VA examination that he has problems with 
authority, avoids people, has a long history of poor 
employment, and his avoidance of holiday and service-
connected rituals.  A November 1999 VA MHC note revealed that 
the veteran complained of pain and poor memory with 
occasional difficultly sleeping.  The November VA 1999 note 
indicated that the veteran consumes 2-3 soft drinks in the 
evening and was encouraged to stop caffeine by 4PM each day 
(veteran agreed to plan).  However, the Board finds that the 
veteran's subjective complaints, to include those noted 
above, have been contemplated by the current 50 percent 
evaluation.  

In sum, the Board finds that an initial rating in excess of 
50 percent or staged ratings are not warranted prior to 
August 23, 2000.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Evaluation in excess of 70 percent for PTSD, to include 
depression, for the period from August 23, 2000

The Board will again consider whether either the new or old 
criteria for PTSD, whichever is more favorable, can afford 
the veteran a higher evaluation when viewed in light of the 
evidence of record.  

The AOJ increased the veteran's initial evaluation for PTSD 
to 70 percent based on a private medical record from K.B., 
Ph. D. (clinical psychologist), dated August 23, 2000.  Dr. 
K.B. diagnosed the veteran with PTSD, chronic, with 
depressive and panic symptoms and assigned a GAF score of 41-
45 (current).  

The Board again notes that in Johnson v. Brown, 7 Vet. App. 
95, 99 (1994), the Court sustained the Secretary's 
interpretation that the criteria for a 100 percent rating 
under diagnostic code 9411 were each independent bases for 
granting a 100 percent disability rating.  Even with 
consideration of each of the independent bases under old 
criteria, the Board finds that a 100 percent schedular rating 
is not warranted, as will be discussed below.

Initially, the Board notes that the evidence does not show 
that the attitudes of all contacts of the veteran, except the 
most intimate, are so adversely affected as to result in 
virtual isolation in the community.  The August 2000 private 
medical record from Dr. K.B. indicates that the veteran will 
take short walks, shop for groceries and attend his eight-
year old son's activities (but he does not socialize).  In 
this regard, an August 2003 VA MHC record noted that the 
veteran enjoyed working on cars and watching baseball and 
that he had good relationship with his spouse.  In a report 
of a July 2003 VA examination, the VA examiner noted that the 
veteran's relationships with others seemed poor and that he 
had a preference for being along with a low frequency of 
contact.  The Board finds that a low frequency of contact 
does not rise to the level of "virtual isolation."  The 
Board acknowledges that an October 2000 VA mental disorders 
examination report reflects that the veteran had no leisure 
activities other than to stay by himself and occasionally 
listen to music.  However, the VA examiner assigned the 
veteran a GAF score of 52, which is indicates moderate 
difficulty in social functioning.  

The competent clinical evidence of record also does not 
demonstrate that the veteran has had totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed though or behavioral process associated 
with almost daily activities such a fantasy, confusion, 
panic, and explosions of aggressive energy result in a 
profound retreat from mature behavior.  The Board 
acknowledges that the veteran had some difficulty with 
communication at the October 2000 VA examination as it was 
noted that he hesitates and pauses at length with somewhat an 
exaggerated response to questions.  The VA examiner noted 
that this was to emphasize his illness.  However, upon 
objective examination, the VA examiner noted that the veteran 
had no impairment of thought processes and no obsessive or 
ritualistic behaviors.  The veteran did described panic 
attacks at the 2000 VA examination, but the VA examiner noted 
that the severity of such attacks was moderate, the duration 
and frequency was intermittent, and effect on independent 
functioning was that he takes nitroglycerin because he gets 
chest pain and thinks he is having a heart attack.  A March 
2001 VA MHC record reflects that the veteran was alert and 
cooperative.  This VA record also reflects that the veteran's 
mood was euthymic and it was noted he does have periods of 
anxiety and other symptoms of anxiety, but it was noted that 
these symptoms respond well to pharmacological intervention.  
The Board also notes the July 2003 VA examination report 
shows that the veteran's orientation was appropriate, and his 
thinking was spontaneous, logical, and productive.  A 
September 2003 VA mental status examination revealed that the 
veteran's speech was articulate, coherent, and spontaneous.  
The veteran's thought content was logical and goal directed 
and his judgment and insight were fair.  Further, at that 
time, the veteran had no pressured speech, or looseness of 
associations or flight of ideas.  See also January 2004 VA 
mental health record (reflecting that the veteran reported 
that he is "not too bad" and he rated his current level of 
depression as 5 of 10 (with 10 being the worst)).  

Lastly, under the criteria in effect prior to November 7, 
1996, the evidence does not reveal that veteran was 
demonstrably unable to obtain or retain employment due to his 
service-connected PTSD.  The record reflects that the veteran 
last worked in 1994 and that he stopped due to a combination 
of physical and mental issues.  See August 2000 private 
medical record from Dr. K.B.  While it is noted by Dr. K.B. 
that the veteran had difficulty relating to others, Dr. K.B. 
did acknowledge in his discussion that the veteran quit 
working due to both physical and mental symptoms.  In this 
regard, the Board again notes that veteran's only service-
connected disability is PTSD (to include depression) and the 
competent clinical evidence does not show that because of his 
PTSD symptoms, the veteran is demonstrably unable to obtain 
or retain employment.  Indeed, the report of VA examination 
in October 2000 notes that the veteran's physical ailments 
interfere with veteran's daily activities.  The July 2003 VA 
examination stated that the veteran's PTSD symptoms 
(intrusive memories, nightmares, diminished interest in 
normal activities, detachment from others, restricted affect, 
sleep disturbance, anger outbursts, hypervigilance, 
concentration problems, and exaggerated startle response) are 
severe in intensity and impair his social relationships, 
marital functioning, occupational achievement, judgment, mood 
and range of activities.  The July 2003 VA examiner notes 
that the veteran appears to be unemployable due to his 
extremely low social tolerance and significant physical 
problems.  The Board further finds that the examiner's use of 
"appears" and that the fact that the veteran's 
unemployability is also due to his significant physical 
problems does not equate to demonstrably being unable to 
obtain to retain employment.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (noting that a medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to support a claim of service connection).  
Therefore, the Board finds this evidence reveals a PTSD 
disability picture most nearly approximate by a severe 
impairment in ability to obtain or retain employment.  

The Board will now review the evidence of record from August 
23, 2000 to see if the veteran's PTSD warrants a higher 
rating under criteria for rating mental disorder that was 
effective from November 7, 1996.  After a review of the 
evidence in light of the PTSD criteria in effect from 
November 7, 1996, the Board also finds that the veteran's 
disability picture is not more nearly approximated by a 100 
percent schedular evaluation for PTSD.  Again, the Board 
notes that a 100 percent evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

The competent clinical evidence reveals that the veteran has 
demonstrated an ability to perform activities of daily 
living, to include maintenance of minimal personal hygiene.  
In this regard, a December 2000 VA MHC record reflects that 
the veteran had a well-groomed beard and was neatly and 
appropriately dressed.  A June 2002 VA MHC record further 
reflects that the veteran's appearance was neat and clean.  
See also September 2003 mental status examination (indicating 
that the veteran was neatly and appropriately dressed).  
Additionally, the record does not show that the veteran 
suffers from gross impairment in thought process or 
communication.  
Indeed, the veteran had no impairment of thought processes 
despite some difficulty in communication, previously noted 
above, at the October 2000 VA examination.  The July 2003 VA 
examination report reflects that the veteran's speech was 
clear with a good ability to express himself and that his 
thinking was spontaneous, logical, and productive.  See also 
September 2003 mental status examination (indicating that the 
veteran's thought content was logical and goal directed with 
no pressured speech or looseness of associations or flight of 
ideas).  Further, the record does not demonstrate grossly 
inappropriate behavior.  See e.g., October 2000 VA 
examination report (noting that the veteran denied any 
inappropriate behavior). 

The evidence also fails to show persistent delusions or 
hallucinations.  The October 2000 VA examination report 
reflects that the veteran denied delusions, but he will 
occasionally hear a voice call out without further evidence 
of hallucinations.  A January 2004 VA MSE noted some paranoia 
related to the veteran's military experiences, but it was 
indicated that he had no delusions or hallucinations.  The 
Board acknowledges the instances of hearing voices and 
paranoia just noted, but it finds that record does not show 
that such are persistent.  Further, the evidence does not 
reflect memory loss.  Indeed, the report of the October 2000 
VA examination reflects no evidence of long-term memory loss.  
Further, a September 2003 VA MSE revealed that the veteran's 
memory, recent and remote, was grossly intact.

The veteran has on many occasions denied any suicidal 
ideation; although, on a couple of occasions he has reported 
passive suicidal ideation.  For example, a September 2003 VA 
MHC record reflects that the veteran did endorse suicidal 
ideation,  but it was indicated that the veteran credibly 
contracts to not act on these thoughts and it was noted that 
the veteran denied homicidal ideation currently and credibly.  
See also January 2004 VA MHC record (indicating that the 
veteran admitted to occasional suicidal thought but denied 
any intent).  The Board finds that veteran's reports of 
occasional suicidal ideation combined with all of his 
symptomatology have been contemplated in the current 
70 percent schedular disability evaluation for PTSD.  

The veteran is competent to report his symptoms.  Further, 
lay persons can attest to factual matters of which they had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  To the extent that the veteran and 
other lay persons, such as his spouse, have asserted that he 
warrants more than the currently assigned evaluations, the 
Board finds that the preponderance of the evidence does not 
support his contentions, for all the reasons stated above.  

In conclusion, the Board is responsible for weighing all of 
the evidence and finds that the preponderance of it is 
against initial staged evaluations in excess of 50 percent 
for PTSD prior to August 23, 2000, and in excess of 70 
percent from August 23, 2000, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  
The Board finds no basis upon which to predicate assignment 
of any additional "staged" ratings.  Fenderson, 12 Vet. 
App. at 126.

Extraschedular consideration (all rating periods on appeal)

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable throughout the rating periods on 
appeal.  Hence, assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2007) is not warranted.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

II.  Earlier Effective Date for TDIU

The veteran also asserts that an effective date prior to 
August 23, 2000 for the award of a total rating based on 
individual unemployability due to service-connected 
disability is warranted.  The veteran contends that he has 
not been able to keep a job since 1991 and that his TDIU 
rating should go back to 1992, when he filed his claim.  See 
Substantive Appeal, received in January 2005.

The Board notes that the May 2006 Board remand instructed the 
AOJ to readjudicate the veteran's claim for an effective date 
prior to August 23, 2000 for entitlement to a TDIU.  The 
Board notes that the August 2007 supplemental statement of 
the case noted that the veteran had submitted additional 
evidence, but it failed to readjudicate this claim.  In this 
regard, the Board notes that since the record reflects that 
veteran did not allege a TDIU prior to August 23, 2000 and 
the competent evidence of record does not demonstrate that a 
TDIU was factually ascertainable prior to August 23, 2000, 
the Board finds no prejudice to the veteran in considering 
his earlier effective date claim for a TDIU there because was 
no such claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (noting that where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

A claim for a total rating is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to such a claim.  See Hurd v. West, 13 
Vet. App. 449 (2000); see also Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991).

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2007).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

In cases involving a claim for higher compensation, including 
due to a TDIU, the effective date will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from that date; otherwise, the effective date is the date the 
claim is received.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125 
(1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102;  38 
C.F.R. § 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought.  See 38 C.F.R. § 3.155(a).  In 
order for benefits to be paid under the laws administered by 
the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 
3.151(a).  All claims for benefits filed with the VA, formal 
or informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

By a rating decision in January 2004, the RO found that the 
veteran's service-connected PTSD had increased to 70 percent 
disabling, effective August 23, 2000.  The same rating 
decision also determined that entitlement to a TDIU was 
warranted, effective August 23, 2000, as the veteran now met 
the schedular criteria for such under 38 C.F.R. § 4.16(a).  
In view of the RO's January 2004 rating decision, the veteran 
had not met the percentage rating criteria for the award of 
TDIU as set forth at 38 C.F.R. § 4.16(a) and, accordingly, VA 
was not required to construe treatment records or VA 
examination reports as informal claims for a TDIU rating.  
See 38 C.F.R. § 3.157(b).  See also Norris v. West, 12 Vet. 
App. 413, 421 (1999) (holding that an indication in a 
treatment record or examination report that a veteran is 
unable to engage in substantially gainful employment due to 
service-connected disability only constitutes a claim for 
individual unemployability when the veteran meets the 
schedular criteria for consideration of individual 
unemployability under 38 C.F.R. § 4.16); see also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (noting that once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and submits evidence 
of unemployability, the Board must consider TDIU).  

The Board notes that the record does not reflect that the 
veteran had filed a formal claim for TDIU.  In this regard, 
the Board acknowledges that the veteran was awarded SSA 
disability benefits in 1996.  However, as the SSA disability 
award was based on a combination of physical and mental 
disabilities, the Board finds that this award of disability 
benefits can not be construed as evidence triggering an 
informal claim of unemployability.  Additionally, the Board 
finds that the veteran's statements of record, prior to 
August 23, 2000, could not be construed as raising an 
informal claim for TDIU.  Indeed, a review of the veteran's 
statements prior to August 23, 2000, reveals that their 
content was mostly focused on the veteran's in service 
stressors.  The Board also acknowledges a lay statement, 
dated in June 2006, from a service manager that noted he 
terminated the veteran from employment as a body shop manager 
in 1991 due to the veteran's unwillingness to work with 
others and his poor public relationship skills.  The 
statement does not indicate when it was received by VA, but 
the Board notes that as this lay statement was dated in 2006, 
it could not have been received by VA until that year.  As 
such, this statement cannot serve as the basis for an earlier 
effective date for a TDIU.  See 38 C.F.R. § 3.151(a).  The 
remaining question before the Board, therefore, is whether it 
is factually ascertainable that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability prior to August 23, 
2000. 

As noted above, the record establishes that the veteran last 
worked 1994, and that he is in receipt of SSA disability 
benefits as of 1996.  The Board notes that a private medical 
record from D.T.L., a clinical psychologist, dated in August 
1996, reflects that the veteran graduated from high school 
and later attended one year of community college.  It was 
indicated that the veteran worked in a mill for eight years 
and spent most of his life doing auto body work.  It was 
noted that he quit a plant job because of psychological 
difficulties.  However, it was further noted that the veteran 
worked until about 30 months ago until his motor vehicle 
accident.  The veteran indicated that he had worked best when 
he was alone.  The Board also acknowledges the veteran's 
difficulty in holding a job since service.  See SSA list of 
employers.  Despite the veteran's unemployment since the mid-
1990s, the Board finds that the record fails to establish the 
veteran was precluded from engaging in substantial gainful 
employment consistent with his education and occupational 
experience as a laborer (auto body worker), due to his 
service-connected PTSD, prior to August 23, 2000, even when 
considered on an extraschedular basis pursuant to 38 C.F.R. § 
4.16(b).  In this regard, the Board supports this finding by 
referencing its above discussion regarding why the veteran 
was not entitled to a rating in excess of 70 percent prior to 
August 23, 2000.  The Board finds that it was not factually 
ascertainable that the veteran's PTSD increased in disability 
until the private medical record, dated August 23, 2000.  As 
such, the effective date for the grant of the TDIU can be no 
earlier than the date when it was factually ascertainable 
that the veteran's PTSD increased in disability, August 23, 
2000, as determined above.  See 38 C.F.R. § 3.400(b), (o).  

In sum, the evidence does not demonstrate that an effective 
date prior to August 23, 2000, for the award of TDIU is 
appropriate.  Accordingly, the Board finds that the veteran's 
claim for an earlier effective date for this benefit fails.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Prior to August 23, 2000, entitlement to an initial schedular 
rating in excess of 50 percent for PTSD, to include 
depression, is denied.

From August 23, 2000, entitlement to an initial schedular 
rating in excess of 70 percent for PTSD, to include 
depression, is denied.

An effective date prior to August 23, 2000 for an award of a 
total rating based on individual unemployability due to 
service-connected disability, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


